Title: To Thomas Jefferson from Francis Walker Gilmer, 21 June 1824
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir.
London
21st June 1824.
I wrote to you at Liverpool informing you of my arrival on the 6th Hatton lying immediately in my way to London, I determined to call on Dr Parr: unluckily for me, he had gone to Shrewsbury; and I shall be obliged to visit Hatton again, before I go to Oxford.Since my arrival in London eight days ago, Mr. Rush (who is soon to return to the US) has been so constantly engaged, that he could do nothing for me ’till yesterday. Indeed, the persons with whom he was to act, have been equally occupied in Parliament, the session being near its close, & as with us, the business of weeks is crowded into the few last days. Yesterday, (sunday) I received the necessary letters to Cambridge, Oxford, & Edinburgh, from Lord Teignmouth, and Mr. Brougham. Sir James Mackintosh being so occupied with the London & Manchester petitions, for the recognition of the Independence of S. America, that he has done nothing for us. I have conversed both with Lord T. and Mr. Brougham: who have both taken a lively interest in the object of my mission, the latter especially is very ardent for our success.Finding no specific objection, nor indeed any objection, to Dr Blaetterman, I have closed the engagement with him, as I considered myself instructed to do. He will sustain a considerable loss by his removal, having recently taken, & furnished a large house. I did not therefore hesitate to offer him in the outset $1500 for the first year, with an intimation that he would probably be reduced to $1000 in the second, but leaving that entirely to the visitors, preferring to make positive stipulations, for the shortest possible time. Nor did I hint even, any thing of the guarantee of $2500.Having thus concluded my arrangements in London, I shall set out tomorrow for Cambridge, where my real difficulties will begin, and where they will be greatest. I have anticipated all along, that it would be most difficult to procure a fit mathematician, and experimental philosopher, for both are in great demand in Europe. Mr. Brougham intimated, that it was by no means improbable, that Ivory (the first mathematician without rival in G.B.) might be induced to engage for us: and I should certainly have gone at once to Woolwich to see him, but he accompanied the statement by remarking, that he had recently been a good deal disordered in his mind, and unable to attend to his studies. He had recovered, but there is always danger of a recurrence of these maladies. Say nothing of this however, for I may find this account exaggerated, or wholly untrue, & may hereafter confer with Ivory; & possibly contract with him.I can do nothing about the books and apparatus, ’till I have engaged professors, all that part of my undertaking, is therefore deferred until my return to London. I have seen Lackington’s successors, and endeavoured to impress upon them, the importance of attention, & moderate charges in their dealings with us.You will hear from me again from Cambridge; accept therefore I pray you my best wishes.yours &c.F. W. GilmerP.S. Blaetterman is in the prime of life—has a wife & two small children, and they appear amiable and domestic: he speaks English well, tho’ not without a foreign accent; that we are obliged to encounter every way, as there are no profound English professors of modern language.